It appearing to me that the Defendant James Skirving is not in Contempt and. that the Time for his answering pursuant to the Rule obtained *613for that Purpose is not expired, It is Ordered on Motion of Mr. Rutledge Sollicitor for the said Defendant, who lives above Twenty Miles from Charles Town, that the said Defendant be allowed a Fortnight’s Time from this Day, to plead, answer or demur to the Complainants Bill, and that a Commission do issue to take such Plea Answer or Demurrer.
Filed 24. April 1773.
Wm Burrows Master in Chancery